DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Bo Xiao, on 7/18/2022.
The application has been amended as follows: 
1. (Currently amended) An array substrate, comprising: 
a plurality of sub-pixels arranged in an array;
a plurality of gate lines;
a plurality of data lines;
a base substrate; 
a first electrode layer on the base substrate, the first electrode layer comprising a plurality of first electrodes, each of the plurality of first electrodes comprising at least one first electrode unit, the first electrode unit comprising a plurality of strip electrodes, a plurality of slits between the plurality of strip electrodes, and at least one connection electrode at a periphery of the first electrode unit, 
wherein the plurality of strip electrodes are electrically connected to the connection electrode, and the connection electrode disconnects at one or more positions such that corresponding ends of one or more of the plurality of slits form openings at the one or more positions of the connection electrode; 
among the plurality of first electrodes of each row, two first electrode units at corresponding positions of two adjacent first electrode units respectively are connected, and there is no gap between the two adjacent first electrode units; 
the two adjacent first electrode units are electrically connected to each other; 
the two first electrode units correspond to two sub-pixels respectively, and the two sub-pixels are controlled by two sub-pixel control units separately; 
the two adjacent first electrode units are disposed between two adjacent gate lines and between two adjacent data lines; 
the connection electrode of each of the two adjacent first electrodes units comprises a first sub-connection electrode between the two adjacent first electrode units, the plurality of strip electrodes in each of the two adjacent first electrode units is connected to the respective first sub-connection electrode, first sub-connection electrodes of the two adjacent first electrode units form a unitary structure; 
the two adjacent first electrode units correspond to two adjacent sub-pixels respectively, 2Application No.: 16/618,869Docket No.: P191252US00 and the unitary structure is disposed as a same conductive line between the two adjacent sub-pixels; and 
the array substrate further comprises a black matrix on a side of the first electrode layer facing or opposite from the base substrate, and orthographic projection of the first sub-connection electrode on the base substrate is within orthographic projection of the black matrix on the base substrate.
18. (Currently amended) The array substrate of claim 1, wherein the plurality of sub-pixels of each row alternately electrically connects to two of the gate lines; and the plurality of first electrodes are in one to one correspondence with the plurality of sub-pixels.

Reasons for allowance
Claims 1, 2, 4-7, 9-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Liu CN 105676550A and Peng US 2015/0236042 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the two adjacent first electrode units are disposed between two adjacent gate lines and between two adjacent data lines; the connection electrode of each of the two adjacent first electrodes units comprises a first sub-connection electrode between the two adjacent first electrode units, the plurality of strip electrodes in each of the two adjacent first electrode units is connected to the respective first sub-connection electrode, first sub-connection electrodes of the two adjacent first electrode units form a unitary structure; the two adjacent first electrode units correspond to two adjacent sub-pixels respectively, 2Application No.: 16/618,869Docket No.: P191252US00 and the unitary structure is disposed as a same conductive line between the two adjacent sub-pixels; and the array substrate further comprises a black matrix on a side of the first electrode layer facing or opposite from the base substrate, and orthographic projection of the first sub- connection electrode on the base substrate is within orthographic projection of the black matrix on the base substrate” along with other claim limitations. Claims 2, 4-7, 9-11 and 16-20 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871